Citation Nr: 1220809	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-48 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected hepatitis C, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The appellant had active service from July 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In March 2008, the RO denied a claim for service connection for tinnitus.  In March 2009, the RO denied a claim for an increased rating for service-connected hepatitis C, evaluated as 10 percent disabling.  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected hepatitis C is shown to have been productive of some complaints of fatigue, but not daily fatigue, malaise, and anorexia, requiring dietary restriction or continuous medication, or incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the prior 12-month period.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected hepatitis C have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7354 (2011). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The Veteran asserts that he is entitled to an increased rating for his service-connected hepatitis C.  A January 2010 statement (VA Form 646) from the Veteran's representative shows that it was argued that the Veteran's symptoms include daily fatigue, and nausea, and that he uses a catheter to go to the bathroom.  In a July 2011 Informal Hearing Presentation, it was argued that he lost 15 pounds in the past four months, and that he currently weighs 120 pounds.  

On December 29, 2008, the Veteran filed a claim for an increased rating.  In March 2009, the RO denied the claim.  The Veteran has appealed.  

With regard to the history of the Veteran's hepatitis C, see 38 C.F.R. § 4.1 (2011), the Veteran was not treated for this disorder during service, rather, service connection was granted based on service in Vietnam, which included participation in combat, and the opinion in a September 2003 VA examination report.  VA reports include notations of hepatitis C beginning in 2002.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's hepatitis C has been evaluated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7354.  Under DC 7354, a 10 percent evaluation is warranted where the condition is productive of intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  

A 20 percent evaluation is warranted for hepatitis C where there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the prior 12-month period.  Id.  

An incapacitating episode is a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note 2.  

With regard to the relevant time period, the Board notes the following:

In November 2003, the RO granted service connection for hepatitis C, evaluated as 10 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010).  In this regard, although some VA progress notes were received within one year of this decision, they indicate that he primarily received treatment for disorders other than hepatitis C, and they do not contain findings implicating the rating criteria for hepatitis C.  Therefore, they are not considered to be new and material evidence.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

On January 24, 2005, the Veteran was afforded a VA examination of his liver.  This report fulfilled the criteria for an informal claim for an increased rating.  See 38 C.F.R. § 3.157(b)(1) (2011).  In March 2005, the RO denied a rating in excess of 10 percent for hepatitis C.  The Veteran did not appeal this decision, however, VA progress notes were received within one year of this decision.  These reports show that the Veteran received treatment for hepatitis C, and they contain findings implicating the rating criteria for hepatitis C.  See e.g., VA hepatitis evaluation report, dated in June 2005.  Therefore, they are considered to be new and material evidence.  Bond. 

Give the foregoing, the time period on appeal is from January 24, 2004 (one year prior to the date of the claim, i.e., one year prior to the January 24, 2005 VA examination report) to the present.  See 38 C.F.R. § 3.400(o)(2) (2011).  

The medical evidence dated during this time consists of VA progress notes, and two VA examination reports.  

A VA examination report, dated January 24, 2005, shows that that Veteran complained of "nausea all the time," and joint pains "mainly in the knees and hands."  He also reported right upper quadrant abdominal pain, and that the area was always stiff.  He stated that he was not receiving any treatment because he was told he had to abstain from alcohol and illicit drugs for six months prior to treatment.  He stated that he had lost about ten pounds over the past four months.  His history was noted to include IV (intravenous) heroin use, and a 1985 blood transfusion.  He denied a history of fatigue, malaise, vomiting, and anorexia.  He indicated that his symptoms were never severe, and that he had never required bed rest and treatment by a physician.  The report notes that there was no history of any ascites, hepatic encephalopathy, or any hemorrhage from varices including hematemesis or melena or any evidence of portal hypertension or jaundice.  On examination, there was no right upper quadrant tenderness, fluid thrill, ascites, or spider angioma.  An August 2000 ultrasound was noted to have shown a normal liver, with no gallstones and a normal pancreas and spleen.  

VA progress notes show that in June 2005, the Veteran was evaluated for hepatitis C.  He was noted not to have a history of jaundice, abdominal pain, nausea, vomiting, change in weight, melena, or hematochezia.  He complained of heartburn one to two times per week, with use of Maalox for relief, and occasional diarrhea and/or constipation usually triggered by diet.  He indicated that he felt "run down" the past couple of weeks, and a poor appetite.  On examination, weight was 131 pounds.  He was well-developed, well-nourished, and thin.  His abdomen was non-tender, with no mass or organomegaly or spider angiomata.  VA progress notes dated between 2007 and 2008 show that his weight ranged between 118 and 135 pounds.  

A VA examination report, dated January 2009, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran was noted to have a longstanding history of hepatitis C, but not to have been seen by a gastroenterologist or hepatologist since October 2006.  The examiner noted that he had never been treated for hepatitis C "in any way," and that he had never had a liver biopsy.  A May 2006 ultrasound was noted to have been normal.  He denied any recent fever, chills, or sweats.  He claimed that he had lost 15 pounds over the last three to four months.  He denied abdominal pain, nausea, vomiting, dysphagia, melena, or hematochezia.  On examination, he weighed 120 pounds.  There was no palpable mass, tenderness, distension, hepatosplenomegaly, bruit, or spider angiomata.  An ultrasound was noted to show a normal liver.  The assessment noted hepatitis C, diagnosed in 2002, not treated in any way at this time. 

The Board finds that a rating in excess of 10 percent is not warranted under DC 7354.  The medical evidence shows that the Veteran was not treated for hepatitis C during the time period in issue.  There are no findings of fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes.  The Board has considered the Veteran's arguments that he has lost weight.  In this regard, overall, the Veteran's weight appears to have ranged between 118 and 131 pounds.  However, there is no competent evidence which attributes weight loss to hepatitis C, or which shows a baseline weight, and in any event, the criteria for a 20 percent rating under DC 7354 do not include weight loss.  The Board therefore finds that the evidence is insufficient to show that he had daily fatigue, malaise, and anorexia, requiring dietary restriction or continuous medication, or, incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the prior 12-month period.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the criteria for a rating in excess of 10 percent for the Veteran's hepatitis C have not been met under DC 7354.  



In deciding the Veteran's claim for an increased rating, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's hepatitis C evaluation should be increased for any separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of hepatitis C, such that an increased initial evaluation is warranted.   

The Board acknowledges that the Veteran is competent to testify as to symptoms associated with his disability which are non-medical in nature, however, he is not competent to testify as to the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  In this regard, to the extent that the Veteran's representative has argued that the Veteran's neurogenic bladder/bladder symptoms, and use of a catheter, warrant an increased rating, the Board notes that these symptoms do not implicate the criteria at DC 7354.  The Board further notes that service connection is not in effect for a bladder disability, and that in a final and unappealed decision, dated in February 1997, the RO denied a claim for service connection for obstructive uropathy due to benign prostatic hypertrophy.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


II. The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in January 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA medical records.  The Veteran has been afforded two VA examinations.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

A rating in excess of 10 percent for service-connected hepatitis C is denied.


REMAND

In May 2009, the Veteran was afforded a VA audiometric examination by L.A.W., AuD.  The report of that examination shows that the examiner concluded that the Veteran's tinnitus was not caused by his service.  

In December 2009, the RO granted service connection for bilateral hearing loss.  

In a July 2011 Informal Hearing Presentation, the Veteran's representative argued that a remand was required to obtain an opinion as to whether the Veteran's tinnitus is related to his service-connected hearing loss.  The Board agrees.  

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.  

In this case, the May 2009 VA examination report did not discuss the possibility that the Veteran's tinnitus may be related to his service-connected bilateral hearing loss.  However, service connection was not in effect for hearing loss at that time, thus, the record now raises the possibility of service connection on a secondary basis.  A remand is therefore warranted in order to obtain a supplemental etiological opinion on this issue.  See generally Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000).  

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all sources of treatment for tinnitus symptoms after 2009.  After obtaining all necessary authorizations, the RO/AMC should attempt to obtain these identified records and associate them with the Veteran's claims file.    
 
2.  After the development requested in the first paragraph of this remand has been completed, the claims file should be returned to the examiner who performed the Veteran's May 2009 audiometric examination (L.A.W., AuD).  

The claims folder and a copy of this REMAND should be reviewed by the audiologist, and the audiologist must annotate the examination report that the claims file was in fact made available for review in conjunction with the opinion.  

a)  The audiologist should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's tinnitus was caused or aggravated by his service-connected hearing loss.  

b)  If the audiologist cannot express any part of the requested opinion, the examiner should explain the reasons therefor.

c)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

d)  "Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation. 

If the audiologist who performed the Veteran's May 2009 examination is not available, the Veteran should be scheduled for an examination for tinnitus in order to ascertain the nature and etiology of his tinnitus.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  

A complete history of acoustic trauma/noise exposure, and perceived tinnitus symptoms in-service, and post-service, should be obtained from the Veteran. 

a)  The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's tinnitus was caused by his service, or, in the alternative, whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's tinnitus was caused or aggravated by his service-connected hearing loss.  

b)  If the examiner cannot express any part of the requested opinions, the examiner should explain the reasons therefor.

c)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

d)  "Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation. 

3.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


